      Case 3:19-cv-00721-DPJ-FKB Document 18 Filed 12/18/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

CARLTON SANDERS and
STEPHEN H. SMITH as Chapter 7 Bankruptcy
Trustee for CARLTON SANDERS                                                           PLAINTIFF

V.                                              CIVIL ACTION NO. 3:19-CV-721-DPJ-FKB

KOCH FOODS, INCORPORATED;
KOCH FARMS OF MISSISSIPPI, LLC, and;
KOCH FOODS OF MISSISSIPPI, LLC                                                 DEFENDANTS


                       CORPORATE DISCLOSURE STATEMENT


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Rule 7(c) of the Local

Uniform Rules for the Northern District of Mississippi and the Southern District of Mississippi,

Defendants Koch Foods, Inc. (“Koch Foods”); Koch Farms of Mississippi, LLC (“Koch

Farms”); and Koch Food of Mississippi, LLC (“Koch Foods of Mississippi”) (collectively,

“Defendants”) hereby file this Corporate Disclosure Statement and state as follows:

       Koch Foods does not have any parent corporations or companies. Koch Foods is the sole

parent of Koch Foods of Mississippi. Koch Foods and Koch Farms LLC are the parents of Koch

Farms. No publicly owned corporation owns 10 percent or more of any of the Defendants.

       Respectfully submitted December 18, 2019.




                                            s/ Scott W. Pedigo
                                            SCOTT W. PEDIGO
      Case 3:19-cv-00721-DPJ-FKB Document 18 Filed 12/18/19 Page 2 of 2




OF COUNSEL:

Scott W. Pedigo (MS Bar No. 10735)
Amy L. Champagne (MS Bar No. 102477)
R. Christopher White (MS Bar No. 105509)
BAKER, DONELSON, BEARMAN,
 CALDWELL & BERKOWITZ, P.C.
One Eastover Center
100 Vision Drive, Suite 400 (39211)
P.O. Box 14167
Jackson, Mississippi 39236
Telephone: (601) 351-2400
Facsimile: (601) 351-2424
spedigo@bakerdonelson.com
achampagne@bakerdonelson.com
rcwhite@bakerdonelson.com

Attorneys for Koch Foods, Inc.; Koch Farms
of Mississippi, LLC; and Koch Foods of
Mississippi, LLC




                                             2
